EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ernest Cusick on 12 December 2022.

The application has been amended as follows: 

Claim 1 line 14 “hole[[.]]; wherein the interference fit includes a first bulbous male portion on one part of the at least two parts and a first female part in another part of the at least two parts, and the first male portion and the first female portion fit closely together in the interference fit.”
Claim 3 - A blade according to claim 2,
Claim 10 - A blade according to claim [[5]]9, wherein the [[one]]first part forming the leading edge and the trailing edge defines a slot on one of the pressure sidewall and suction sidewall, the second part of the airfoil disposed in the slot in the interference fit 
Claim 11 line 2, “[[a]]the first bulbous male portion on one part of the at least two parts and [[a]]the first female part”
Claim 12 – canceled.
Claim 18 line 16, “operation[[.]]; wherein the interference fit includes a first bulbous male portion on one part of the at least two parts and a first female part in another part of the at least two parts, and the first male portion and the first female portion fit closely together in the interference fit.”
Claim 19 – canceled.

Response to Arguments
	Applicant has sufficiently responded to the Drawing and Specification objections that were set forth in the prior office action, and those objections are now moot.  In light of the allowability of the independent claims and Applicant’s arguments, the restriction requirement is also withdrawn, and the previously withdrawn claims are rejoined.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Kienast (US 994166), which was used in the prior rejection.  Applicant’s originally filed amendments would still be anticipated by Kienast.  The addition of the limitations from claims 3 and 19 into the independent claims are sufficient to overcome the prior art.  By adding the structure of the male and female parts into the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025. The examiner can normally be reached M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JASON FOUNTAIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745